Title: From Alexander Hamilton to William R. Putnam, 6 December 1802
From: Hamilton, Alexander
To: Putnam, William R.



New York Decr 6. 1802
Dr. Sir

The multiplicity of my engagements has diverted my attention from a remittance to you on account of the taxes of my lands in your quarter. I count upon your good will that no inconvenience will have ensued & I now enclose Fifty Dollars. It will be satisfactory to me to know that it has reached you and whether any further supply will be promptly requisite; also what are the present prospects as to the sale of these lands.
With great esteem & regard   I remain Dr Sir   Yr Obliged & obedt servant

A Hamilton
Wm. R Putnam Esq

 